DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited scope based on the , does not reasonably provide enablement for the full scope recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
MPEP 2164.08 states: “The Federal Circuit has repeatedly held that ‘the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.”  In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  
Claim 14 recites “determining a core dependent loss value depending on the fiber parameters, at least one misalignment loss value, and said scrambling function.”  The claim, however, does not recite an algorithm for making the determination, and does not teach how the fiber parameters, misalignment loss value, and scrambling function are used to determine the core dependent loss value.  Therefore, the claim has a scope that includes determining the core dependent loss using any algorithm input with fiber parameters, at least one misalignment loss value, and a scrambling function.  
With this in mind, the application states that the system configuration device is configured to determine the core loss value.  With reference to the PG Pub, see:
[0170] According to some embodiments, the system configuration device 17 may be configured to determine a core loss value .lamda..sub.n,p associated with each core core-n for n=1, . . . , N.sub.c depending on the fiber parameters, at least one misalignment loss value, the at least one scrambling device 133 (i.e. the types random or deterministic and the number of the at least one scrambling device 133), and the scrambling function .pi..
The particular manner in which the system configuration device is configured for achieving this result (i.e., its programming and operation) is then described (again with reference to the PG Pub):
[0171] According to some embodiments, the system configuration device 17 may be configured to determine a core loss value .lamda..sub.n,p associated with each core core-n for n=1, . . . , N.sub.c by applying a singular value decomposition to the channel matrix H representative of the optical fiber transmission channel 13, the channel matrix being dependent on the permutation matrix P. In particular, the system configuration device 17 may be configured first to perform a QR decomposition of the optical channel matrix according to: 

H=QR                                                                                              (8) 

[0172] In equation (6), Q is a N.sub.c.times.N.sub.c orthogonal matrix and R is a N.sub.c.times.N.sub.c upper triangular matrix. The values of the diagonal entries of the upper triangular matrix R are given by: 


    PNG
    media_image1.png
    37
    566
    media_image1.png
    Greyscale


[0173] In equation (9), .alpha..sub.i,p designates the total misalignment loss associated with the core core-i and resulting of the permutation matrices P.sup.(k) and XT.sub.i=1 .SIGMA..sub.i.noteq.m XT.sub.i,m designates a total crosstalk coefficient quantifying the total crosstalk associated with the core core-i at the end of the optical transmission channel 13, the total crosstalk coefficient associated with the core core-i being dependent on the crosstalk coefficients quantifying the crosstalk between said core core-i and the remaining cores in the multi-core fiber. 
[0174] Using the QR decomposition of the optical channel matrix, the singular value decomposition of the optical channel matrix can be expressed according to: 


    PNG
    media_image2.png
    33
    566
    media_image2.png
    Greyscale


[0175] In equation (10), the matrix .SIGMA. is a N.sub.c.times.N.sub.c diagonal matrix given by: 


    PNG
    media_image3.png
    106
    564
    media_image3.png
    Greyscale


[0176] Using the fiber decomposition into fiber spans, the misalignment losses coefficients .alpha..sub.i,p may be given by: 


    PNG
    media_image4.png
    59
    565
    media_image4.png
    Greyscale

[0177] In equation (12), c designates a constant multiplication factor, dx.sub.k,i.sup.2 and dy.sub.k,i.sup.2 for i=1, . . . , N.sub.c designate Chi-squared distributed random variables with one degree of freedom, a mean value equal to (.sigma..sub.(x,y),i).sup.2, and a variance equal to 2(.sigma..sub.(x,y),i).sup.4. 
[0178] Given the types T.sub.n of the cores of the multi-core fiber and using the concatenation of the K slices in the multi-core fiber, the variable Z.sub.i,p can be expressed according to: 


    PNG
    media_image5.png
    92
    568
    media_image5.png
    Greyscale


[0179] In equation (13): 
[0180] T designates the total number of different types of cores associated with the cores of the multi-core fiber, 
[0181] K.sub.j for j=1, T designates the number of cores of the j.sup.th core type among the total number of different types of cores associated with the cores of the multi-core fiber, and 
[0182] X.sub.j for j=1, . . . , T designates a normal distributed variable with mean .mu..sub.X.sub.j and variance .sigma..sub.X.sub.j.sup.2, expressed respectively according to: 


    PNG
    media_image6.png
    86
    567
    media_image6.png
    Greyscale


[0183] Considering embodiments in which the number of fiber spans K is high, the inventors showed that each variable Z.sub.i,p can be modeled as a normally distributed variable with mean .mu..sub.Z.sub.i=.SIGMA..sub.j=1.sup.T.mu..sub.X.sub.j and a variance .sigma..sub.Z.sub.i.sup.2=.SIGMA..sub.j=1.sup.T.sigma..sub.X.sub.j.sup.2. Accordingly, the total losses coefficients .alpha..sub.i,p can be modeled by a lognormal random variable with a mean value .mu..sub..alpha..sub.i and a variance value .sigma..sub..alpha..sub.i.sup.2 given respectively by: 


    PNG
    media_image7.png
    87
    566
    media_image7.png
    Greyscale

 

[0184] According to the derivation of the singular value decomposition of the optical channel matrix, the optical MIMO system of equation (10) can be expressed according to: 


    PNG
    media_image8.png
    204
    606
    media_image8.png
    Greyscale


[0185] According to equation (18), the system configuration device 17 may be configured to determine the core loss value .lamda..sub.mp associated with each core core-n, for n=1, . . . , N.sub.c and resulting of the application of the scrambling function .pi., such that the core loss value .lamda..sub.n,p is a lognormally distributed variable with mean .mu..sub..lamda..sub.n,p=.mu..sub..alpha..sub.n,pXT.sub.n and variance .sigma..sub..lamda..sub.n,p.sup.2=.sigma..sub..alpha..sub.n,p.sup.2XT.sub- .n.sup.2, the mean and the variance of each core loss value being dependent on the fiber parameters involving the total crosstalk coefficient XT.sub.n associated with said each core, on the misalignment losses and the scrambling function .pi. rising in the mean and the variance of the lognormal distribution of the total losses coefficients .alpha..sub.i,p. More specifically, the mean value .mu..sub..lamda..sub.n,p of each core loss value .lamda..sub.n,p associated with each core core-n of the multi-core fiber is a product between a first value and a second value, the first value .mu..sub..alpha..sub.n corresponding to the mean of the lognormal random variable .alpha..sub.n representing the total misalignment loss associated with the core core-n, the second value XT.sub.n corresponding to the total crosstalk coefficient associated with said the core core-n. The variance value .sigma..sub..lamda..sub.n,p.sup.2 of each core loss value .lamda..sub.n,p associated with each core core-n of the multi-core fiber is the product between the square value XT.sub.n.sup.2, of the total crosstalk coefficient XT.sub.n associated with the core core-n and a third value corresponding to the variance .sigma..sub..alpha..sub.n.sup.2 of the lognormal random variable .alpha..sub.n representing the total misalignment loss associated with the core core-n. 

When the multicore fiber is heterogenous, an estimation of the core dependent loss is discussed at [0186]-[0194].  When the multicore fiber is homogenous, an estimation of the core dependent loss is discussed at [0189]-[0195].  
In summary, the application teaches particular algorithms, using particular series of calculations, to determine a core dependent loss value depending on the fiber parameters, at least one misalignment loss value, and the scrambling function.  As can be seen from the reproduced portions of the application, this is not a simple or trivial algorithm, but rather is a complex algorithm requiring particular calculations in order to achieve the desired result.  Furthermore, there is no teaching to simply or expand this algorithm to cover a broad range of algorithms having fundamentally different structures.
With reference again to claim 14,it recites “determining a core dependent loss value depending on the fiber parameters, at least one misalignment loss value, and said scrambling function.”  This does not recite an algorithm for making the determination, and does not teach how the fiber parameters, misalignment loss value, and scrambling function are used to determine the core dependent loss value.  Therefore, the claim has a scope that includes determining the core dependent loss using any algorithm input with fiber parameters, at least one misalignment loss value, and a scrambling function.  This has a broad scope that includes the teachings in the application discussed above, as well as algorithms and methods that are fundamentally different than that taught in the application (because the claim does not limit the method to be commensurate with the teachings of the application).
While the claims do not need to include every detail of the embodiments disclosed in the application, the scope of the claims must be commensurate with the teachings of the application.  In this case, claim 14 recites a desired result with a broad scope while the application teaches a much more narrow scope using a complex algorithm to achieve the results.  This results in a claim scope that does not requires particulars of any of the disclosed embodiments with regard to the key elements of the invention and is not commensurate with the teachings of the application.  
See also MPEP 2111, 4th paragraph:
Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) … See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). 
 Therefore, if Applicant intends the claims to have a scope that is narrower than the broadest reasonable interpretation, the claims should be amended during prosecution to provide the intended scope.
The nature of the invention is optical transmission and reception apparatuses and methods.  The solving of equations and operation of an algorithm to produce a numerical result using, for example, a signal processor and memory storing the algorithm, were known to one of ordinary skill.  However, not any combination of steps using the fiber parameters, at least one misalignment loss value, and said scrambling function will produce the desired results recited in the claim (as evidenced by the complex series of steps used in the application).  On the contrary, a complex algorithm is required according to the teachings of the application.  
Claim 14 recites “to determine a core dependent loss value depending on” the fiber parameters, at least one misalignment loss value, and said scrambling function.  This does not constrain how these factors are used to determine a core dependent loss value (i.e., requires none of the disclosed algorithm or equations taught to achieve the desired results), so that the possible number of algorithms using the recited factors to achieve the desired results are so numerous and so complex that a nearly infinite number of possible combinations is possible.  
In light of the complex nature of the invention, all possible algorithms and programming to achieve the results within the full scope of the claims is so complicated that one of ordinary skill would not know how to make and use the full scope of the claims based on the teachings of the application without undue experimentation.  
On the contrary, one or ordinary skill would know how to make and use the disclosed invention from the teachings of the application.  One of ordinary skill would also know how to perform other tasks in the present technological area and related to the invention, such as providing power to components (although power supplies and power specifications are not explicitly taught in the application), and splicing and coupling the electrical and optical components together in a way that limits losses to a commercially acceptable level (although this is not explicitly taught in the application), and managing the temperature of electrical and optical components which are susceptible to performance degradation and undesirable operational variations based on temperature (although this is not explicitly taught in the application), and shielding components from EM interference (because commercial systems routinely operate in the RF spectrum and would generate interference to electrical components within the system as well as electrical components outside the system, although this is not explicitly taught).  
One of ordinary skill could follow the teachings of the application to write software to full scope of the claim (with all possible algorithms, including those fundamentally different from the teachings of the application) without undue experimentation.  
While the direction and examples provided by the inventor(s) appear to be enabling for a limited scope of the invention, it does not provide the guidance needed for the full scope of the claim.  To bridge this gap, additional inventing will be required to achieve the full scope of the claim without the unclaimed algorithms from the disclosed embodiments, and to invent new algorithms or combinations of method steps in ways fundamentally different than the teachings of the application.  
As a result, the claims have a scope that would include combinations of steps that are not commensurate with the teachings of the present application and would “pre-empt the future” by claiming a scope that includes future inventions that are useful in communications networks, but for which the inventors have not provided teachings to allow one of ordinary skill to make or use the full scope of the claimed invention.  
When weighing all of the factors, particularly the disparity between the scope of the claims and the teachings and direction of the application, undue experimentation would be required to make and use the full scope of the claims.  



Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, second line, recites “system configuration device 17 …”.  It appears that the number “17” is a reference number.  However, Applicant deleted the other reference numbers in this and other claims.  It is not clear if this was a typographical error and should be deleted, or if this was intentional and there is some significance to the number “17” in this claim.  If there is some significance, that significance is not clear.  Clarification and/or amendment is required.
Claim 8 depends from itself and the proper dependence is not clear.  Amendment is required.


Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system configuration device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2013/0271771 (Sasaoka) teaches the use of a multi-core fiber and a polarizer that scrambles the light.  See, for example, [0045]:
[0045] When each of the cores 11b to 14b in the multi-core optical fiber 10 is a polarization-maintaining core or when at least one of the measurement light and reference light is depolarized or polarization -scrambled by a polarizer (or depolarizer) which can be arranged between the coupler 42 and the multi-core optical fiber 10, the interference light can be restrained from changing its intensity because of fluctuations in polarization in the multi-core optical fiber 10 in this embodiment. 

    PNG
    media_image9.png
    676
    311
    media_image9.png
    Greyscale


US 2014/0055843 (Roland) teaches the use of multi-core fiber 16 and a polarization scrambler PS in an optical amplifier.  See, for example, FIG. 5A and [0067]:

    PNG
    media_image10.png
    453
    446
    media_image10.png
    Greyscale

[0067] In FIGS. 5A-5C, the forward and/or backward directed pump light source(s) 22, 24 may include a polarization scrambler(s) and pump laser(s). Such polarization scrambler(s) PS may randomize the polarization of light received from the corresponding pump laser(s) PL so that pump light more efficiently excites rare-earth dopant atoms in the multi-core optical amplifier fiber 16, e.g., to reduce polarization dependencies. Such a polarization scrambler PS may, e.g., combine light emitted at different times by the corresponding pump laser PL, e.g., light emitted at times separated by more than the temporal coherence time of said pump laser. 
The purpose of the polarization scrambler is to reduce polarization dependencies.

US 2013/0121698 (Li) teaches the use of multi-core optical fibers with 1xN and Nx1 scramblers.  See, for example, FIG. 9 and [0039]:

    PNG
    media_image11.png
    707
    546
    media_image11.png
    Greyscale

[0039] It is also possible to design a multi-core fiber 1.times.N scrambler in which the incoming signals in each of the input fiber cores are not only divided into the output fibers but also each cores of the output fibers. This can be accomplished by dividing the wavefront of each core and splitting and coupling them into the cores of the output fibers. An example of this is illustrated in FIG. 9. As is shown in that figure, an optical system 160 comprises an input fiber 162, a first lens 164, and multiple splitters 166 that reflect light to multiple output fibers 168, each comprising its own lens 170. As is apparent from FIG. 9, multiple splitters 166 are associated with core of each output fiber 168. In the example of that figure, in which case the input fiber 162 and the output fibers 168 each comprise a seven-core multi-core fiber (only three cores are visible), a matrix of splitters 166 (nine splitters visible) is associated with each output fiber. With such an arrangement, a portion of any one of the light beams from the input fiber 162 can be directed to any one of the cores of any one of the output fibers 168. In some embodiments, each beam splitter 166 can be individually addressed and controlled (e.g., tilted) to control which cores of which output fibers 168 receive which light beams. When an N.times.1 scrambler is connected to an 1.times.N scrambler, they form a star scrambler for multi-core fibers. 



The prior art of record fails to teach, in combination with other claim limitations, the particular structure of the system configuration device as interpreted under 112(f) above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DARREN E WOLF/Primary Examiner, Art Unit 2636